F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 18 2002

                                  TENTH CIRCUIT                      PATRICK FISHER
                                                                                Clerk


 DARRON EDWARDS,

          Petitioner-Appellant,
                                                       No. 02-3208
 v.
                                                (D.C. No. 01-CV-3425-DES)
                                                          (Kansas)
 DAVID MCKUNE; STATE OF
 KANSAS,

          Respondents-Appellees.



                         ORDER AND JUDGMENT *


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


      Darron Edwards, a pro se state prisoner, filed this petition for habeas

corpus relief on October 18, 2001, challenging his state court conviction in 1992.

The district court dismissed the application upon concluding that it was barred

under the one year period of limitation imposed by the Antiterrorism and


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
Effective Death Penalty Act (AEDPA), enacted April 24, 1996. In so holding, the

district court recognized that under 28 U.S.C. § 2244(d)(2) the period is tolled

during the time a properly filed application for state post-conviction relief is

pending, and held that under this tolling provision the limitation period began

running on May 31, 1996, and expired one year later on May 31, 1997.

       We grant Mr. Edwards’ motion to supplement the record regarding the

tolling of the statute of limitations. We acknowledge that for some of the

intervening time, various pending motions tolled the statute of limitations.

However, because the last of these was decided by an order of the Kansas

Supreme Court on June 6, 1997, even if the entire time up to that point had been

tolled, it still would have expired by June 6, 1998. Thus, Mr. Edwards’ motion

for state post conviction relief filed February 12, 1999 would itself have no

tolling effect.

       This petition for habeas relief was filed October 18, 2001, well past the

expiration of the limitation period. Accordingly, we GRANT Mr. Edwards’

motion to supplement the record, DENY his request for a certificate of

appealability, and DISMISS the appeal.

                                        ENTERED FOR THE COURT

                                        Stephanie K. Seymour
                                        Circuit Judge



                                          -2-